ALD-295                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-3250
                                       ___________

                            In re: MICHAEL A. GARCIA,
                                                 Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                 United States District Court for the District of New Jersey
                            (Related to D.C. No. 11-cv-07030)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  September 27, 2012
               Before: SLOVITER, FISHER AND WEIS, Circuit Judges
                            (Opinion filed: October 4, 2012 )
                                       _________

                                        OPINION
                                        _________

PER CURIAM.

        Pro se petitioner Michael A. Garcia seeks a writ of mandamus to compel the

United States District Court for the District of New Jersey to rule upon his petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241.

        Garcia filed his § 2241 petition on November 25, 2011.1 In January 2012, he filed

motions for discovery, an evidentiary hearing, and appointment of counsel. In May 2012,


1
    Although the petition was entered on the District Court’s docket on December 2, 2011,
                                              1
the Government had not filed its response, and Garcia filed a motion for an order to show

cause. In June, Garcia filed a motion for summary judgment and a letter requesting the

status of his case. In August 2012, Garcia filed the instant petition for writ of mandamus

to compel the District Court to rule on his § 2241 petition.

       On September 18, 2012, the District Court dismissed Garcia’s § 2241 petition

without prejudice for failure to exhaust administrative remedies. Garcia v. Zickefoose,

No. 11–7030, 2012 WL 4120509, Slip Copy (D.N.J. Sept. 18, 2012). Because Garcia has

now received the relief he sought in filing his mandamus petition—namely, a ruling on

his § 2241 petition—we will deny his mandamus petition as moot.




Garcia is presently incarcerated, and we therefore consider it filed on the date on which it
was delivered to prison authorities. See Houston v. Lack, 487 U.S. 266 (1988).
                                             2